                                           Case 3:19-cv-08215-RS Document 34 Filed 03/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BRICKLAYERS AND ALLIED                               Case No. 19-cv-08215-RS
                                        CRAFTWORKERS LOCAL NO. 3
                                   8    HEALTH AND WELFARE TRUST AND
                                        ITS BOARD OF TRUSTEES, et al.,                       STANDBY ORDER OF DISMISSAL
                                   9                   Plaintiffs,
                                  10            v.
                                  11
                                        PROCOUNTERTOP USA, LLC,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          The Court has been informed that the above-entitled action has settled. Accordingly, the

                                  15   Court vacates all pretrial and trial dates. The parties are required to file a stipulation of dismissal

                                  16   by March 11, 2021. If a stipulation of dismissal is not filed by that date, the parties are ordered to

                                  17   appear on March 18, 2021, at 1:30 p.m. in Courtroom 3, 17th Floor of the San Francisco

                                  18   Courthouse and show cause why the case should not be dismissed. Failure to comply with this

                                  19   Order may result in dismissal of the case.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: March 5, 2021

                                  24
                                                                                          Richard Seeborg
                                  25                                                      Chief United States District Judge
                                  26

                                  27

                                  28
